                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )
                                            )      2:11-cr-00002-JMS-CMM
vs.                                         )
                                            )
SETH BRISSEY,                               )
          Defendant.                        )



                   AMENDED REPORT AND RECOMMENDATION

       On February 12, 2020, the Court conducted a hearing on the Petition for Warrant

for Offender Under Supervision filed on May 17, 2019. Seth Brissey (“Defendant”)

appeared in person with FCD counsel, Joseph Cleary. The government appeared by

Abhishek Kambli, Assistant United States Attorney. U. S. Probation appeared by Officer

Brent Witter.

       The Court conducted the following procedures in accordance with Fed. R. Crim.

P. 32.1(a)(1) and 18 U.S.C. §3583:

       1.        The Court advised Defendant of his rights, the nature of the allegations in

the petition, and provided him with a copy of the petition. Defendant orally waived his

right to a preliminary hearing. The parties advised the Court that they had reached a

proposed agreement on disposition and asked the Court to proceed with a full hearing

on the petition.

       2.        After being placed under oath, Defendant admitted Violation Nos. 1-3.

[Docket No. 76.]

       3.        The allegations to which Defendant admitted, as fully set forth in the

petition, are:
Violation
Number          Nature of Noncompliance

     1, 2 & 3   "The defendant shall not commit another federal, state or local
                crime."

                "The defendant shall not unlawfully possess a controlled substance.
                The defendant shall refrain from any unlawful use of a controlled
                substance. The defendant shall submit to one drug test within 15 days
                of release from imprisonment and at least two periodic drug tests
                thereafter."

                "The defendant shall refrain from excessive use of alcohol and shall
                not purchase, possess, use, distribute, or administer any controlled
                substance or any paraphernalia related to any controlled
                substances, except as prescribed by a physician."

                On May 12, 2019, Mr. Brissey was arrested by the Crawfordsville
                Police Department and charged with following: Ct. 1: Unlawful
                Possession of Syringe (Felony); Ct. 2: Possession of a Narcotic Drug
                (Heroin) (Felony); Ct. 3: Possession of Marijuana (Misdemeanor);
                and, Ct. 4: Possession of a Narcotic Drug (Hydrocodone) (Felony).

                According to the Probable Cause Affidavit, on May 12, 2019, law
                enforcement was dispatched to The Home Depot store in
                Crawfordsville, Indiana, in reference to a male subject passed out in
                a vehicle. Upon law enforcement arrival, contact was made with Mr.
                Brissey, whom was lying back in the passenger seat and appeared to
                be under the influence. After Mr. Brissey declined medical
                treatment from medics, a K9 officer conducted a free air sniff
                around his vehicle. The K9 alerted on the passenger side door of the
                vehicle. Law enforcement discovered on the passenger side door
                area an empty liquid vaporizer tank package containing one used
                hypodermic needle/syringe. Incident to arrest, additional items
                were located on Mr. Brissey's person that were concealed inside a
                black and grey colored sock that was attached to his belt loop,
                inside his pants. The items seized were: a clear baggie containing
                four small sized aluminum foil wraps containing Heroin; a glass jar
                containing a wax like substance which tested positive for
                marijuana; one half-sized tablet identified as hydrocodone-
                acetaminophen.

4.       The parties stipulated that:

         (a)    The highest grade of violation is a Grade B violation.

         (b)    Defendant’s criminal history category is VI.

                                        2
              (c)    The range of imprisonment applicable upon revocation of
                     supervised release, therefore, is 21 to 24 months imprisonment.

       5.     Parties jointly recommended that defendant be incarcerated for twenty-

one (21) months with no supervised release to follow.

       6.     The Magistrate Judge, having considered the factors in 18 U.S.C. §3553(a),

and as more fully set forth on the record, finds that:

       (a)    The Defendant violated the conditions in the petition;

       (b)    That the agreement of the parties is an appropriate resolution of this

       matter and the agreement is commended to the favorable consideration of the

       District Judge;

       (c)    That, consistent with the agreement, the Magistrate Judge recommends

       that the defendant’s supervised release be revoked, and that he should be

       sentenced to the custody of the Attorney General or his designee for a period of

       twenty-one (21) months, with no supervised release to follow. The Defendant

       shall remain in custody pending the District Judge’s action on this Report and

       Recommendation. The Court recommends to the Bureau of Prisons placement at

       Marion, Illinois and that defendant is enrolled in substance abuse and/or mental

       health treatment. Upon adoption of this agreement by the District Judge, the

       Government will dismiss violations #4-7.

       (d)    The Magistrate Judge observes that the defendant pursued modest

       treatment options available during his incarceration as a Level 6 offender in the

       Montgomery County Jail. Ongoing treatment available in the Bureau of Prisons

       is the defendant’s best hope of overcoming a substantial substance abuse

       problem. This is especially so when the parties agree—and the Magistrate Judge

       reluctantly concurs—that supervised release following this renewed federal
                                           3
      incarceration is not a viable option. Having failed to take advantage of the

      support from a federal probation officer to date, there is no confidence that such

      support in a second go-round will be any more successful. Thus, treatment while

      incarcerated offers the sole option for Mr. Brissey to overcome addiction and

      pursue his life. While this approach permits federal probation officers to

      concentrate their efforts on individuals whose desire to recover is matched by

      their efforts to do so, it leaves Mr. Brissey with a substantial individual

      responsibility upon his release.

                The parties are hereby notified that the District Judge may reconsider any

      matter assigned to a Magistrate Judge.

                The parties waived the 14-day objection period.




Dated: March 3, 2020




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                              4
